Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 1, 1972, convicting him of manslaughter in the first degree, upon a jury verdict, and sentencing him to an indeterminate prison term not to exceed 20 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a period not to exceed 15 years. As so modified, judgment affirmed. In our opinion, the sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Munder, Shapiro, Gulotta and Christ, JJ., concur.